—Order, Supreme Court, New York County (Beverly Cohen, J.), entered March 31, 1999, which denied the motion of Trisingh Enterprises, Inc. to vacate all prior orders entered in this action, unanimously affirmed, with costs.
We have previously determined that “[t]he fact that the IAS Court in the prior action [referring to this action] corrected its error in granting judgment to plaintiff therein [the First New York Bank for Business] and granted judgment to appellant *57[Kessler, respondent herein] without notification to the present plaintiff [Trisingh] did not vitiate the prior order and judgment”, which order and judgment granted defendant-respondent Kessler’s motion to dismiss this action, brought by the First New York Bank for Business, to recover upon, inter alia, Kessler’s guarantee of a debt (Trinsingh Enters, v Kessler, 249 AD2d 45, 46). Our determination on the prior appeal respecting the propriety of the judgment in this action stands as a bar to Trisingh’s present attempt to attack that same judgment by again raising the lack of notice claim previously rejected by this Court. Moreover, even if this Court’s prior decision did not bar Trisingh’s requested relief, Trisingh seeks relief as an assignee of the First New York Bank and the record affords no indication that Trisingh would be able to establish that the default of its assignor, which occurred prior to the assignment to Trisingh, was excusable, or that there exist other grounds warranting vacatur of the default judgment in Kessler’s favor.
We have considered Trisingh’s remaining contentions and find them to be unavailing. Concur — Sullivan, P. J., Ellerin, Lerner and Buckley, JJ.